By the Court.
The sale of the chattel was good without actual delivery, as between vendor and vendee, and vested a good title in the plaintiff. Parsons v. Dickinson, 11 Pick. 352. If it was void as against creditors, this was special matter of defence, not arising upon any allegation in the declaration, and should therefore, under the practice act, have been set forth in the answer. St. 1852, c. 312, § 18. The defendant, not having stated in his answer that he was an officer and had made an attachment, had no right to set up that the sale was fraudulent as against creditors. jExceptions overruled.